Order entered August 4, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00799-CV

                   IN THE INTEREST OF E.H. AND K.H., CHILDREN

                      On Appeal from the 296th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 296-56179-2011

                                          ORDER
       We GRANT court reporter Jenny L. Hoyt’s August 2, 2015 motion for extension of time

to file reporter’s record and ORDER the record be filed no later than August 10, 2015.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE